Citation Nr: 1120530	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-37 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for status-post surgical excision of a pelvic mass with abdominal scar.

2. Entitlement to service connection for left ovary removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for status-post surgical excision of a pelvic mass with an abdominal scar and service connection for left ovary removal.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Seattle, Washington; a transcript of that hearing is associated with the claims file.

The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1. The Veteran sought treatment on multiple occasions during service for complaints of abdominal pain, abnormal bleeding with urination and defecation, constipation, cramping, vomiting, and diarrhea. 

2. A pelvic mass was first discovered two months following discharge from military service at a July 2005 routine gynecological physical examination.

3.  A July 2005 ultrasound showed multiple echogenic structures in the left adnexa with posterior acoustic shadowing which was felt to represent areas of stool-filled bowel.  The structures obscured visualization of the left ovary on endovaginal examination.

4. In December 2005, the Veteran sought emergency treatment due to an inability to urinate or defecate.  CT images showed a 10 centimeter by 10 centimeter calcified mass interposed between the rectum and uterus with mild obstructive compression of the left ureter.  

5. On December 29, 2005, the Veteran underwent a laparotomy via vertical midline incision, a left oophorectomy, and a right ovarian cystectomy.  

6. The objective medical evidence and the Veteran's testimony and lay statements are at least evenly balanced as to whether a benign pelvic mass resulting in removal of the left ovary had onset during service.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in the Veteran's favor, service connection for status-post surgical excision of a pelvic mass with abdominal scar is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2. Resolving the benefit of the doubt in the Veteran's favor, service connection for left ovary removal is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claims for service connection for status post surgical excision of a pelvic mass with abdominal scar and for left ovary removal, the Board finds that no discussion of VCAA compliance is necessary at this time.

Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that she is entitled to service connection for status-post surgical excision of a pelvic mass with abdominal scar and for left ovary removal.  Specifically, she asserts that she sought treatment during service for symptoms such as abnormal menstrual cycles, constipation, cramping, and abdominal pain which she believes were repeatedly misdiagnosed as constipation.  She asserts that the pelvic mass initially discovered at a July 2005 routine gynecological examination two months following discharge was incorrectly diagnosed upon an ultrasound examination as a stool-filled bowel.  Consequently, she asserts that the large adnexal mass that was shown to be obstructing urination and defecation, as well as the left ovary in December 2005 occurred during military service.  Accordingly, it is her contention that lack of appropriate diagnostic testing and physical examination during service caused the repeated misdiagnosis of the adnexal mass which allowed it to continue to grow in size resulting in the obstruction and removal of her left ovary.

Upon entering military service, service treatment records show that an April 2001 enlistment examination was negative for any history, complaints, or findings of a gynecological or abdominal condition or disorder.  

In July and August 2002, the Veteran presented for treatment due to complaints of diarrhea with blood and fatigue.  On one occasion, she requested a blood test for "everything" (i.e., sexually transmitted infections, pregnancy, HIV) although she stated she had no reason to think she was pregnant or that she had contracted a sexually transmitted infection.  Diagnoses included an intestinal syndrome and fatigue.

In June 2003, the Veteran presented for treatment due to complaints of sub-umbilical abdominal pain that moved throughout her abdomen.  She reported the presence of bright red blood with urination and bowel movements.  She rated her abdominal pain as an 8 on a scale of 1 to 10 with 10 being the worst.  A weight loss of 30 pounds was noted.  Pregnancy testing was negative.  The diagnostic assessment rendered was constipation verses hemorrhoids.  Six days later, she presented for treatment due to complaints of not having a bowel movement for the last 6 days.  Significantly, a history of intermittent constipation for the past several months was noted.  She was assessed with minimal nonspecific abdominal pain, constipation, and a small internal hemorrhoid.  She was treated with magnesium nitrate.  The following day, she sought treatment due to diarrhea and abdominal pain.

In August 2003, the Veteran sought treatment due to a possible rectal tear that reportedly occurred while stretching.  A history of constipation was noted a few months prior which had reportedly resolved.  Following a physical examination, she was diagnosed with a perineal tear of the buttocks.  

In December 2003, the Veteran underwent an annual gynecological examination.  Physical examination was negative for adnexal masses or tenderness on palpitation.  An associated Cytology Gynecological Report noted the presence of an endocervical transformation zone component and was negative for intraepithelial lesions or malignancy.  

In February 2005, the Veteran presented for treatment due to complaints of a four day history of vomiting and diarrhea following her return from Iraq.  Pain across the top of the abdomen was noted.  Upon physical examination, no abdominal masses were felt.  A post-deployment health assessment noted that the Veteran served in Iraq from January 2004 to February 2005 and she reported to sick call on one occasion during that time.  She did not have any medical concerns about her health upon her return from deployment.  

In April 2005, the Veteran presented for treatment due to complaints of constipation for the last 5 days.  Her abdomen was soft and non-tender.  It was noted that she had recently had her wisdom teeth removed.  She was diagnosed with constipation secondary to narcotic use due to the extraction of her wisdom teeth.  

Post service VA treatment records show that in July 2005, approximately two months following discharge from military service, the Veteran underwent a routine gynecological examination.  She did not voice any complaints, she reported regular menses, and she denied experiencing pelvic pain.  Significantly, however, upon questioning, she did admit experiencing increased pain with menstruation and sexual intercourse during the last few months.  Upon physical examination, a non-cystic, homogeneous, adnexal mass was noted.  It was firm to palpitation and suggestive of a solid.  A pelvic ultrasound showed multiple echogenic structures with posterior acoustic shadowing, which were felt to represent areas of a stool-filled bowel.  The structure obscured visualization of the left ovary on endovaginal examination.  The Veteran was contacted by telephone with the findings of the ultrasound.  Despite the aforementioned findings stated in the ultrasonic report, the Veteran was told that such findings were normal with regards to the ovaries and uterus, however, very prominent stool-filled loops of bowel were seen.  Only then did the Veteran admit to a chronic constipation problem.   

Five months later, in December 2005, 7 months following discharge from military service, the Veteran sought emergency VA treatment due to an inability to urinate or defecate.  Significantly, following the use of multiple enemas and preparation for impaction whereby no impaction was found, due to the findings of the aforementioned July 2005 VA treatment report of a left adnexal mass, a CT scan was ordered.  The resulting images showed a 10 centimeter by 10 centimeter calcified mass interposed between the rectum and uterus with mild obstructive compression of the left ureter.  Upon consulting with urology about the possible need for a stent in the Veteran's left ureter and radiology consult concerning the CT films, it was noted that the condition was not felt to be an acute issue.  Five days later, an exploratory laparotomy, a left oophorectomy (frozen section suggestive of a benign stromal ovarian tumor or tetratoma), and a right ovarian cystectomy were performed.  

In January 2010, the Veteran was afforded a VA examination to determine whether the surgically removed pelvic mass occurred prior to her discharge from service in May 2005.  The Board notes that there is no indication that the claims file was provided to the examiner for review prior to the examination.  The examiner noted a self-reported history of irregular and painful menstruation, stomach cramps, nausea, vomiting, diarrhea, intermittent spotting between menstrual cycles, and urinary incontinence.  The December 2005 left oophorectomy was also noted.  The Veteran denied any current treatment for her condition.  A negative occupational effect of sometimes missing work due to painful cramping and pelvic pain shortly before, during, and after menstruation was noted.  Physical examination revealed the presence of a linear superficial scar that measured 14 centimeters by 1.2 centimeters from the December 2005 surgical removal of the pelvic mass and left ovary.  There was no underlying tissue damage.  The scar was not painful and there was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring, there was no limitation of function, and it did not limit the Veteran's motion.  A pelvic examination was negative for findings of a left adnexa, adhesions, urethrovaginal fistula, rectovaginal fistula, uterine displacement, uterine prolapsed, rectocele, cystocele, perineal relaxation or urinary incontinence.  Adnexal examination revealed that only the right side was palpable and it was tender to palpation.  The remainder of the pelvic examination was otherwise normal.  

Following a physical examination of the Veteran and what appears to be only a limited review of the medical evidence, the examiner opined that the evidence did not show that the gynecological condition of a benign ovarian tumor status post left oophorectomy with scar and dysfunctional uterine bleeding existed prior to the Veteran's release from active duty.  Specifically, the examiner stated that the first time the issue of abnormal menses occurred was during the July 2005 gynecologic appointment when the left adnexal mass was initially discovered.  The examiner noted that the July 2005 examination report was the first treatment report noting an admission of dysmenorrhea.  Despite service treatment records dating back to 2002 noting complaints of abnormal bleeding and abdominal pain, the examiner stated that there were no notes available for review indicating a history of menstrual difficulties.  

In April 2011, the Veteran testified at a Travel Board hearing at the RO.  At the hearing, photos of the pelvic mass that was surgically removed in December 2005 were submitted into the record accompanied by a waiver of RO consideration.  The Veteran testified that she began to experience the symptoms listed above in 2002 while on deployment to Afghanistan.  She stated that her symptoms continued upon her return from deployment and throughout the remainder of service.  She stated that the July 2005 routine gynecological examination, whereby the pelvic mass was initially diagnosed, occurred because she was told (assumingly upon discharge) that she had 180 days to "see the doctors."  Significantly, the Board notes that a discharge examination is not of record.  In any event, the Veteran testified to her belief that the July 2005 ultrasound images were misinterpreted as backed up stools causing the initial July 2005 finding of a adnexal mass upon physical examination to be overlooked.  She further stated her belief that had a proper examination and evaluation been performed during service when she repeatedly sought treatment for symptoms of irregular bleeding, abdominal pain, and constipation, the pelvic and ovarian tumors would have been properly diagnosed and treated prior to growing so large in size that her left ovary had to be removed.  In addition, given the large size of pelvic mass upon surgical removal only seven months following discharge from service, the Veteran and her representative questioned how it could be possible that the mass did not occur during service.  Finally, the Veteran testified that she was 27 years old and she did not have any children.  Accordingly she voiced her fears of experiencing decreased or potentially a total loss of fertility due to the removal of her left ovary.  

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the evidence outlined above establishes the occurrence of an event or injury during service.  Specifically, the Veteran sought treatment on multiple occasions for essentially the same symptoms that preceded the December 2005 surgical removal of a pelvic mass and the left ovary.  Currently, the Veteran suffers from the permanent loss of her left ovary.  Accordingly, at issue is whether the medical evidence supports the finding of a link between the December 2005 surgical excisions of a pelvic mass and the left ovary and military service.  

Significantly, the aforementioned December 2005 VA emergency treatment report notes that a CT scan was performed only after the July 2005 VA treatment record indicating the presence of an adnexal mass was reviewed.  The report further sates that the pelvic mass was interposed between the rectum and uterus with mild obstructive compression of the left ureter.  Finally, the treatment report stated that the Veteran's condition likely was not an acute issue.  

The Board acknowledges that the January 2010 examiner did not link the removal of the abdominal mass and left ovary to any incident of military service and it was the examiner's opinion that the mass was not present prior to the Veteran's discharge in May 2005.  However, the record does not show that the examiner reviewed the claims file and service treatment records prior to rendering a medical opinion.  Specifically, the examiner did not note in his examination report that the claims file was reviewed prior to examination and he only discussed the medical evidence dated from the July 2005 initial finding of a pelvic mass.  Moreover, the examiner did not discuss the Veteran's recurrent symptoms during and after service of constipation, irregular bleeding, and abdominal pain.  Nor did the examiner discuss if such symptoms were in any way related to the symptoms experienced following service prior to the December 2005 surgery.  Consequently, it does not appear that the examiner reviewed or considered the full history of the Veteran's condition prior to rendering an opinion.  Accordingly, the Board does not find that the January 2010 VA opinion is entitled any probative weight.

On the other hand, the Board finds the Veteran's testimony and statements regarding the surgical removal of the pelvic mass and the left ovary to be consistent with her service and post-service treatment records, and to be plausible and credible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Board recognizes the Veteran's contentions that she has experienced recurrent constipation, abnormal bleeding, and abdominal pain and cramping since active service.  She has presented lay statements and testimony describing symptoms experienced during service which are further documented by her service treatment records.  Moreover, the Board finds the Veteran's contention that due to the large size of the pelvic mass removed only 7 months following her discharge from service, and the benign tumor in the left ovary, both tumors were likely present during military service.  

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Resolving all doubt in the Veteran's favor, the Board finds that service connection for status post surgical excision of a pelvic mass with abdominal scar and for left ovary removal is warranted, and the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for status-post surgical excision of pelvic mass with abdominal scar is granted.

Entitlement to service connection for left ovary removal is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


